 


110 HRES 5 EH: 
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 5 
In the House of Representatives, U. S.,

January 4, 2007
 
RESOLUTION 
 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the resolution (H. Res. 6) adopting the Rules of the House of Representatives for the One Hundred Tenth Congress. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except as specified in sections 2 through 4 of this resolution.
2.The question of adopting the resolution shall be divided among five parts, to wit: each of its five titles. The portion of the divided question comprising title I shall be debatable for 30 minutes, equally divided and controlled by the majority leader and the minority leader or their designees. The portion of the divided question comprising title II shall be debatable for 60 minutes, equally divided and controlled by the majority leader and the minority leader or their designees. The portion of the divided question comprising title III shall be debatable for 60 minutes, equally divided and controlled by the majority leader and the minority leader or their designees. The portion of the divided question comprising title IV shall be debatable for 60 minutes, equally divided and controlled by the majority leader and the minority leader or their designees. The portion of the divided question comprising title V shall be debatable for 10 minutes, equally divided and controlled by the majority leader and the minority leader or their designees. Each portion of the divided question shall be disposed of in the order stated.
3.Pending the question of adopting the final portion of the divided question, it shall be in order to move that the House commit the resolution to a select committee with or without instructions. The previous question shall be considered as ordered on the motion to commit to its adoption without intervening motion.
4.During consideration of House Resolution 6 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the resolution to a time designated by the Speaker. 
 
Karen L. Haas,Clerk.
